—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered March 26, 1996, convicting him of criminal possession of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
*603Ordered that the judgment is affirmed.
The defendant contends that he was prejudiced because the court improperly permitted the People to introduce into evidence three certificates of his prior drug convictions to establish that the defendant had knowledge of the weight of the drugs he was found to possess and refused his offer to stipulate to the element of the charged offenses requiring knowledge of the weight of the drugs.
Evidence of prior convictions may be admitted to establish some element of the crime charged where its probative value outweighs the potential for prejudice to the defendant (People v Alvino, 71 NY2d 233, 241-242). Here, the defendant’s prior drug convictions, which were probative of his experience with drugs and their packaging, were properly admitted, with appropriate limiting instructions to the jury, to support the inference that he possessed knowledge of the weight of the drugs (People v Hunter, 220 AD2d 452). Furthermore, the decision as to whether to decline or accept an offer of stipulation by the defendant lies wholly within the prosecutor’s discretion and a prosecutor may not be forced to accept an offer to stipulate to an element of a charged crime (People v Hills, 140 AD2d 71). Pizzuto, J. P., Santucci, Altman and Luciano, JJ., concur.